Citation Nr: 0906320	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-20 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for bilateral upper 
extremity neuropathy secondary to the cervical spine 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Snyder


INTRODUCTION

The Veteran had active service from September 1969 to January 
1970 and January 2003 to January 2004 with additional service 
in the National Guard.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2005 by the 
Department of Veterans Affairs (VA) Albuquerque, New Mexico, 
Regional Office (RO).  A hearing before the undersigned 
Veterans Law Judge was held at the RO in December 2008.  The 
hearing transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a neck 
injury from a motor vehicle accident in 1974.  National Guard 
records indicate that the veteran was involved in a motor 
vehicle accident in August 1974, while he was on active duty 
for training.  The accident reports reflect that the Veteran, 
who was the driver, had "minor cuts and bruises" on the 
knee, nose, and shoulder as a result of contact with the 
steering wheel.  The Veteran has reported that his neck did 
not hurt him at the time of the accident, but he subsequently 
developed numbness and tingling in his upper extremities. 

The medical evidence indicates that the Veteran reported a 
two-year history of tingling and numbing in the hands in 
November 2002.  Cervical spine X-ray images subsequently 
indicated that the Veteran had degenerative joint disease 
(DJD) of the cervical spine, and the veteran's history of 
numbing and tingling was diagnosed as "bilateral neuropathy 
of the hands, likely associated with cervical spine DJD".  
See November and December Faith treatment records; December 
2005 VA treatment record; December 2004 VA examination 
record.  The Veteran's numbness and tingling has also been 
associated with carpal tunnel syndrome rather than the 
cervical spine DJD, however.  See November 2005 (Nerve 
conduction studies findings suggest carpal tunnel syndrome 
and radiological evidence does not show obvious evidence of 
spondyloses or spondylosis) and June 2006 (diagnosed with 
carpal tunnel syndrome) VA treatment records.  

Based on the evidence of an in-service accident, the 
Veteran's competent history of numbness and tingling after 
the accident and after a carpal tunnel release surgery was 
performed in 2006, and the diagnoses of both cervical spine 
DJD and neuropathy of the bilateral upper extremities, the 
Board finds that a VA examination should be conducted and an 
opinion obtained to determine the nature and etiology of any 
cervical spine and upper extremity neurological disorder.  
See 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain all outstanding 
VA treatment, particularly those dating 
after April 14, 2008, and should ask the 
Veteran about the existence of any 
outstanding private treatment records.  

2.  The AMC should then schedule the 
Veteran for a VA examination to determine 
whether the Veteran has a current 
cervical spine or neck disability, or any 
other residuals of the 1974 accident.  If 
a current disability is diagnosed, the 
examiner should state whether it is at 
least as likely as not (i.e. to at least 
a 50-50 degree of probability) that each 
disability is etiologically related to 
service, specifically the August 1974 car 
accident.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

3.  The Veteran should also be scheduled 
for a VA examination to determine that 
nature and etiology of the reported 
numbness and tingling in the bilateral 
upper extremities.  For any diagnosed 
condition, the examiner should state 
whether it is at least as likely as not 
that it is etiologically related to 
service, specifically the August 1974 car 
accident.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




